Exhibit 99.2 UPDATED: The company’s February 1, 2012 earnings release contained incorrect same store full year 2011 over full year 2010 turnover data. This version contains the corrected data. On February 2, 2012, Equity Residential reported results for the year ended December 31, 2011.All per share results are reported on a fully-diluted basis. Year Ended December 31, 2011 Earnings for the year ended December 31, 2011 were $2.95 per share compared to $0.95 per share in the same period of 2010. Same Store Results On a same store year over year comparison, which includes 101,312 apartment units, revenues increased 5.0%, expenses increased 0.6% and NOI increased 7.7%. Acquisitions/Dispositions During 2011, the company acquired 20 stabilized properties, consisting of 6,103 apartment units, for an aggregate purchase price of $1.34 billion at a weighted average cap rate of 5.2%.The company also acquired one property in lease-up consisting of 95 apartment units for $39.5 million. During 2011, the company acquired six land parcels - one in New York City, two in Southern California, one in San Francisco, one in Seattle and one in Washington, D.C.- and entered into a long-term ground lease on a parcel in New York City, all for future development, for an aggregate purchase price of $202.3 million. Included in this total amount is $57.9 million funded by Toll Brothers for a parcel in New York City. During 2011, the company sold 47 consolidated properties, consisting of 14,345 apartment units, for an aggregate sale price of $1.48 billion at a weighted average cap rate of 6.5%. Archstone As previously disclosed, on December 2, 2011 the company entered into a contract with affiliates of Bank of America and Barclays PLC to acquire, for $1.325 billion, half of their interests - an approximately 26.5% interest overall - in Archstone, a privately-held owner, operator and developer of multifamily apartment properties.On January 20, 2012, Lehman Brothers, the other owner of Archstone, acquired this 26.5% interest pursuant to a right of first offer and as a result the company’s contract with the sellers was terminated. Equity Residential now has the exclusive right, exercisable on or before February 19, 2012, to contract to purchase the remaining 26.5% interest in Archstone owned by the same sellers for a price, determined by the company, equal to $1.325 billion or higher.Any purchase of the remaining interest by the company would also be subject to Lehman’s right of first offer, and if Lehman were to exercise such right, the company would be entitled to a break-up fee of up to $80 million, depending on the purchase price. In 2011, the company incurred Archstone-related expenses of approximately $4.4 million.Approximately $2.6 million of this total was financing-related and $1.8 million was pursuit costs. Financing Activities On December 12, 2011, the company closed a $1.0 billion unsecured note offering maturing December 15, 2021 with a coupon rate of 4.625% and an all-in effective interest rate of approximately 6.2% including the effect of fees and the termination of certain interest rate hedges.Proceeds from the issuance are being used to repay outstanding amounts on the company’s revolving credit facility, pay termination costs on interest rate swaps, fund maturing debt and for other corporate purposes. On January 6, 2012, the company amended its $1.25 billion unsecured revolving credit facility to increase the available borrowings by $500 million to $1.75 billion. The expansion was intended to fund a portion of an Archstone acquisition until repaid from property disposition proceeds, but may be used for any corporate purpose.The terms of the facility did not change, including the July 13, 2014 maturity date. Also on January 6, 2012, the company entered into a new senior unsecured $500 million delayed draw term loan facility with an interest rate of LIBOR plus a spread (currently 1.25%) which is dependent on the credit rating of the company’s long-term debt.The maturity date of the facility is January 4, 2013, subject to two one-year extension options exercisable by the company.The facility is currently undrawn and may be drawn anytime on or before July 4, 2012 and may be used to finance an Archstone acquisition, to repay the company’s existing $500 million term loan that matures in October 2012 or for other corporate purposes. With the completion of these financing activities, the company terminated the $1.0 billion bridge loan facility that it obtained contemporaneously with entering into the Archstone contract. During the fourth quarter of 2011, utilizing the company’s At-the-Market (ATM) share offering program, the company issued 827,686 common shares at an average price of $57.31 per share for total consideration of approximately $47.4 million.During 2011, the company issued approximately 3.9 million common shares at an average price of $52.23 per share for total consideration of approximately $201.9 million.During the first quarter of 2012, the company issued 201,284 common shares at an average price of $57.87 per share for total consideration of $11.6 million.The company will use the proceeds from these share sales primarily to fund its normal, ongoing investment activity, including development, and for general corporate purposes.The company has approximately 8.97 million common shares available for future issuance under this program. As of January 31, 2012, the company had cash on hand of approximately $265.2 million, approximately $1.7 billion available on its revolving credit facility and $500 million available on its delayed draw term loan. 2011 Common Share Dividend For the full year 2011, the company paid a dividend of $1.58 per share which, per the company’s stated policy, is approximately 65% of the company’s Normalized FFO per share for the year and a 7.5% increase over the 2010 dividend. Forward-Looking Statements In addition to historical information, this press release contains forward-looking statements and information within the meaning of the federal securities laws.These statements are based on current expectations, estimates, projections and assumptions made by management.While Equity Residential’s management believes the assumptions underlying its forward-looking statements are reasonable, such information is inherently subject to uncertainties and may involve certain risks, including, without limitation, changes in general market conditions, including the rate of job growth and cost of labor and construction material, the level of new multifamily construction and development, competition and local government regulation.Other risks and uncertainties are described under the heading “Risk Factors” in our Annual Report on Form 10-K and subsequent periodic reports filed with the Securities and Exchange Commission (SEC) and available on our website, www.equityapartments.com.Many of these uncertainties and risks are difficult to predict and beyond management’s control.Forward-looking statements are not guarantees of future performance, results or events.Equity Residential assumes no obligation to update or supplement forward-looking statements that become untrue because of subsequent events. Equity Residential Consolidated Statements of Operations (Amounts in thousands except per share data) (Unaudited) Year Ended December 31, REVENUES Rental income $ $ Fee and asset management Total revenues EXPENSES Property and maintenance Real estate taxes and insurance Property management Fee and asset management Depreciation General and administrative Impairment - Total expenses Operating income Interest and other income Other expenses ) ) Interest: Expense incurred, net ) ) Amortization of deferred financing costs ) ) Income (loss) before income and other taxes, (loss) from investments in unconsolidated entities, net gain (loss) on sales of unconsolidated entities and land parcels and discontinued operations ) Income and other tax (expense) benefit ) ) (Loss) from investments in unconsolidated entities - ) Net gain on sales of unconsolidated entities - Net gain (loss) on sales of land parcels ) Income (loss) from continuing operations ) Discontinued operations, net Net income Net (income) loss attributable to Noncontrolling Interests: Operating Partnership ) ) Partially Owned Properties ) Net income attributable to controlling interests Preferred distributions ) ) Net income available to Common Shares $ $ Earnings per share – basic: Income (loss) from continuing operations available to Common Shares $ $ ) Net income available to Common Shares $ $ Weighted average Common Shares outstanding Earnings per share – diluted: Income (loss) from continuing operations available to Common Shares $ $ ) Net income available to Common Shares $ $ Weighted average Common Shares outstanding Distributions declared per Common Share outstanding $ $ Consolidated Statements of Funds From Operations and Normalized Funds From Operations (Amounts in thousands except per share data) (Unaudited) Year Ended December 31, Net income $ $ Adjustments: Net (income) loss attributable to Noncontrolling Interests – Partially Owned Properties ) Depreciation Depreciation – Non-real estate additions ) ) Depreciation – Partially Owned and Unconsolidated Properties ) ) Net (gain) on sales of unconsolidated entities - ) Discontinued operations: Depreciation Net (gain) on sales of discontinued operations ) ) Net incremental gain (loss) on sales of condominium units Gain on sale of Equity Corporate Housing (ECH) - FFO (1) (3) Adjustments: Asset impairment and valuation allowances - Property acquisition costs and write-off of pursuit costs (other expenses) Debt extinguishment (gains) losses, including prepayment penalties, preferred share redemptions and non-cash convertible debt discounts (Gains) losses on sales of non-operating assets, net of income and other tax expense (benefit) ) ) Other miscellaneous non-comparable items ) ) Normalized FFO (2) (3) $ $ FFO (1) (3) $ $ Preferred distributions ) ) FFO available to Common Shares and Units - basic (1) (3) (4) $ $ Normalized FFO (2) (3) $ $ Preferred distributions ) ) Normalized FFO available to Common Shares and Units - basic (2) (3) (4) $ $ The National Association of Real Estate Investment Trusts ("NAREIT") defines funds from operations ("FFO") (April 2002 White Paper) as net income (computed in accordance with accounting principles generally accepted in the United States ("GAAP")), excluding gains (or losses) from sales and impairment write-downs of depreciable operating properties, plus depreciation and amortization, and after adjustments for unconsolidated partnerships and joint ventures.Adjustments for unconsolidated partnerships and joint ventures will be calculated to reflect funds from operations on the same basis.The April 2002 White Paper states that gain or loss on sales of property is excluded from FFO for previously depreciated operating properties only.Once the Company commences the conversion of apartment units to condominiums, it simultaneously discontinues depreciation of such property. Normalized funds from operations ("Normalized FFO") begins with FFO and excludes: ● the impact of any expenses relating to non-operating asset impairment and valuation allowances; ● property acquisition and other transaction costs related to mergers and acquisitions and pursuit cost write-offs (other expenses); ● gains and losses from early debt extinguishment, including prepayment penalties, preferred share redemptions and the cost related to the implied option value of non-cash convertible debt discounts; ● gains and losses on the sales of non-operating assets, including gains and losses from land parcel and condominium sales, net of the effect of income tax benefits or expenses; and ● other miscellaneous non-comparable items. The Company believes that FFO and FFO available to Common Shares and Units are helpful to investors as supplemental measures of the operating performance of a real estate company, because they are recognized measures of performance by the real estate industry and by excluding gains or losses related to dispositions of depreciable property and excluding real estate depreciation (which can vary among owners of identical assets in similar condition based on historical cost accounting and useful life estimates). FFO and FFO available to Common Shares and Units can help compare the operating performance of a company's real estate between periods or as compared to different companies. The company also believes that Normalized FFO and Normalized FFO available to Common Shares and Units are helpful to investors as supplemental measures of the operating performance of a real estate company because they allow investors to compare the company's operating performance to its performance in prior reporting periods and to the operating performance of other real estate companies without the effect of items that by their nature are not comparable from period to period and tend to obscure the Company's actual operating results.FFO, FFO available to Common Shares and Units, Normalized FFO and Normalized FFO available to Commosn Shares and Units do not represent net income, net income available to Common Shares or net cash flows from operating activities in accordance with GAAP.Therefore, FFO, FFO available to Common Shares and Units, Normalized FFO and Normalized FFO available to Common Shares and Units should not be exclusively considered as alternatives to net income, net income available to Common Shares or net cash flows from operating activities as determined by GAAP or as a measure of liquidity.The Company's calculation of FFO, FFO available to Common Shares and Units, Normalized FFO and Normalized FFO available to Common Shares and Units may differ from other real estate companies due to, among other items, variations in cost capitalization policies for capital expenditures and, accordingly, may not be comparable to such other real estate companies. FFO available to Common Shares and Units and Normalized FFO available to Common Shares and Units are calculated on a basis consistent with net income available to Common Shares and reflects adjustments to net income for preferred distributions and premiums on redemption of preferred shares in accordance with accounting principles generally accepted in the United States. The equity positions of various individuals and entities that contributed their properties to the Operating Partnership in exchange for OP Units are collectively referred to as the "NoncontrollingInterests - Operating Partnership". Subject to certain restrictions, the Noncontrolling Interests - Operating Partnership may exchange their OP Units for Common Shares on a one-for-one basis. Equity Residential Consolidated Balance Sheets (Amounts in thousands except for share amounts) (Unaudited) December 31, December 31, ASSETS Investment in real estate Land $ $ Depreciable property Projects under development Land held for development Investment in real estate Accumulated depreciation ) ) Investment in real estate, net Cash and cash equivalents Investments in unconsolidated entities Deposits – restricted Escrow deposits – mortgage Deferred financing costs, net Other assets Total assets $ $ LIABILITIES AND EQUITY Liabilities: Mortgage notes payable $ $ Notes, net Lines of credit - - Accounts payable and accrued expenses Accrued interest payable Other liabilities Security deposits Distributions payable Total liabilities Commitments and contingencies Redeemable Noncontrolling Interests – Operating Partnership Equity: Shareholders' equity: Preferred Shares of beneficial interest, $0.01 par value; 100,000,000 shares authorized; 1,600,000 shares issued and outstanding as of December 31, 2011 and December 31, 2010 Common Shares of beneficial interest, $0.01 par value; 1,000,000,000 shares authorized; 297,508,185 shares issued and outstanding as of December 31, 2011 and 290,197,242 shares issued and outstanding as of December 31, 2010 Paid in capital Retained earnings Accumulated other comprehensive (loss) ) ) Total shareholders' equity Noncontrolling Interests: Operating Partnership Partially Owned Properties Total Noncontrolling Interests Total equity Total liabilities and equity $ $ Equity Residential Portfolio Summary As of December 31, 2011 % of Total % of Average Apartment Apartment Stabilized Rental Markets Properties Units Units NOI Rate (1) 1 New York Metro Area 30 % % $ 2 DC Northern Virginia 26 % % 3 Los Angeles 46 % % 4 South Florida 39 % % 5 Boston 30 % % 6 San Francisco Bay Area 37 % % 7 Seattle/Tacoma 43 % % 8 San Diego 14 % % 9 Denver 23 % % 10 Phoenix 31 % % 11 Suburban Maryland 16 % % 12 Orlando 24 % % 13 Orange County, CA 11 % % 14 Atlanta 16 % % 15 Inland Empire, CA 10 % % 16 All Other Markets (2) 29 % % Total % % Military Housing 2 % - - Grand Total % % $ (1)Average rental rate is defined as total rental revenues divided by the weighted average occupied apartment units for the month of December 2011. (2)All Other Markets - Each individual market is less than 2.0% of stabilized NOI. Note: Projects under development are not included in the Portfolio Summary until construction has been completed, at which time they are included at their projected stabilized NOI. Equity Residential Portfolio as of December 31, 2011 Apartment Properties Units Wholly Owned Properties Partially Owned Properties - Consolidated 21 Military Housing 2 Portfolio Rollforward 2011 ($ in thousands) Apartment Purchase/ Properties Units (Sale) Price Cap Rate 12/31/2010 Acquisitions: Rental Properties: Consolidated - Stabilized 20 $ % Consolidated - Not Stabilized (2) 1 95 $ Land Parcels (seven) (1)(3) - - $ Other (4) - - $ Dispositions: Rental Properties: Consolidated ) ) $ ) % Land Parcel (one) (5) - - $ ) Completed Developments 2 Configuration Changes - 12/31/2011 Includes a vacant land parcel at 400 Park Avenue South in New York City acquired jointly by the Company and Toll Brothers (NYSE: TOL). The Company's and Toll Brothers' allocated portions of the purchase price were approximately $76.1 million and $57.9 million, respectively.Until the core and shell of the building is complete, the building and land will be owned jointly and are required to be consolidated on the Company's balance sheet.Thereafter, the Company will solely own and control the rental portion of the building (floors 2-22) and Toll Brothers will solely own and control the for sale portion of the building (floors 23-40). Once the core and shell are complete, the Toll Brothers' portion of the property will be deconsolidated from the Company's balance sheet. The Company acquired one unoccupied property in the third quarter of 2011 (88 Hillside) that is expected to stabilize at a 6.3% yield on cost. Includes entry into a long-term ground lease for a land parcel at 170 Amsterdam Avenue in New York City. Represents the acquisition of a 97,000 square foot commercial building adjacent to our Harbor Steps apartment property in downtown Seattle for potential redevelopment. Represents the sale of a land parcel, on which the Company no longer planned to develop, in suburban Washington, D.C. Equity Residential 2011 vs. 2010 Same Store Results/Statistics $ in thousands (except for Average Rental Rate) - 101,312 Same Store Apartment Units Results Statistics Average Rental Description Revenues Expenses NOI (1) Rate (2) Occupancy Turnover $ % % $ % % Change $ 64 % % Change % The Company's primary financial measure for evaluating each of its apartment communities is net operating income ("NOI"). NOI represents rental income less property and maintenance expense, real estate tax and insurance expense and property management expense. The Company believes that NOI is helpful to investors as a supplemental measure of its operating performance because it is a direct measure of the actual operating results of the Company's apartment communities. Average rental rate is defined as total rental revenues divided by the weighted average occupied apartment units for the period. Equity Residential Same Store Operating Expenses $ in thousands - 101,312 Same Store Apartment Units % of Actual Actual Actual $ % Operating Change Change Expenses Real estate taxes $ $ $ % % On-site payroll (1) ) %) % Utilities (2) % % Repairs and maintenance (3) % % Property management costs (4) % % Insurance ) %) % Leasing and advertising ) %) % Other on-site operating expenses (5) ) %) % Same store operating expenses $ $ $ % % On-site payroll - Includes payroll and related expenses for on-site personnel including property managers, leasing consultants and maintenance staff. Utilities - Represents gross expenses prior to any recoveries under the Resident Utility Billing System ("RUBS"). Recoveries are reflected in rental income. Repairs and maintenance - Includes general maintenance costs, apartment unit turnover costs including interior painting, routine landscaping, security, exterminating, fire protection, snow removal, elevator, roof and parking lot repairs and other miscellaneous building repair costs. Property management costs - Includes payroll and related expenses for departments, or portions of departments, that directly support on-site management. These include such departments as regional and corporate property management, property accounting, human resources, training, marketing and revenue management, procurement, real estate tax, property legal services and information technology. Other on-site operating expenses - Includes administrative costs such as office supplies, telephone and data charges and association and business licensing fees. Equity Residential Debt Summary as of December 31, 2011 (Amounts in thousands) Weighted Weighted Average Average Maturities Amounts (1) % of Total Rates (1) (years) Secured $ % % Unsecured % % Total $ % % Fixed Rate Debt: Secured - Conventional $ % % Unsecured - Public/Private % % Fixed Rate Debt % % Floating Rate Debt: Secured - Conventional % % Secured - Tax Exempt % % Unsecured - Public/Private % % Unsecured - Revolving Credit Facility (2) - - % Floating Rate Debt % % Total $ % % Net of the effect of any derivative instruments.Weighted average rates are for the year ended December 31, 2011. On July 13, 2011, the Company replaced its then existing unsecured revolving credit facility with a new $1.25 billion unsecured revolving credit facility maturing on July 13, 2014, subject to a one-year extension option exercisable by the Company.The interest rate on advances under the new credit facility will generally be LIBOR plus a spread (currently 1.15%) and the Company pays an annual facility fee of 0.2%.Both the spread and the facility fee are dependent on the credit rating of the Company's long-term debt.Subsequent to year-end, the Company amended this facility to increase available borrowings by $500.0 million to $1.75 billion.The terms did not change, including the July 13, 2014 maturity date. Note:The Company capitalized interest of approximately $9.1 million and $13.0 million during the years ended December 31, 2011 and 2010, respectively. Debt Maturity Schedule as of December 31, 2011 (Amounts in thousands) Weighted Weighted Average Rates Average Fixed Floating on Fixed Rates on Year Rate (1) Rate (1) Total % of Total Rate Debt (1) Total Debt (1) $ $ $ % ) % % % ) % 2022+ % % % Total $ $ $ % % % Net of the effect of any derivative instruments.Weighted average rates are as of December 31, 2011. Effective April 5, 2011, the Company exercised the second of its two one-year extension options for its $500.0 million term loan facility and as a result, the maturity date is now October 5, 2012. There is no floating rate debt maturing in 2015 and 2016.The amounts above represent amortization of discounts on floating rate debt. Equity Residential Unsecured Debt Summary as of December 31, 2011 (Amounts in thousands) Unamortized Coupon Due Face Premium/ Net Rate Date Amount (Discount) Balance Fixed Rate Notes: 6.625% 03/15/12 $ $ ) $ 5.500% 10/01/12 ) 5.200% 04/01/13 (1 ) ) Fair Value Derivative Adjustments (1 ) ) - ) 5.250% 09/15/14 ) 6.584% 04/13/15 ) 5.125% 03/15/16 ) 5.375% 08/01/16 ) 5.750% 06/15/17 ) 7.125% 10/15/17 ) 4.750% 07/15/20 ) 4.625% 12/15/21 ) 7.570% 08/15/26 - ) Floating Rate Notes: 04/01/13 (1 ) - Fair Value Derivative Adjustments (1
